IN THE COURT OF APPEALS OF IOWA

                                      No. 22-0235
                               Filed December 21, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MALINDA SUE PRIOR,
     Defendant-Appellant.
________________________________________________________________

      Appeal    from     the   Iowa   District   Court   for   Black   Hawk   County,

David P. Odekirk, Judge.



      A defendant appeals her conviction for forgery in violation of Iowa Code

section 715A.2(2)(a) (2020). AFFIRMED.



      Daniel M. Northfield, Urbandale, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Schumacher and Chichelly, JJ.
                                          2


CHICCHELLY, Judge.

        Malinda Prior appeals her conviction for forgery in violation of Iowa Code

section 715A.2(2)(a) (2020). Prior contends her conviction should be reversed for

a speedy trial violation and insufficient evidence. Finding no errors at law, we

affirm her conviction.

   I.      Background Facts and Proceedings.

        On August 16, 2020, a check bearing the accountholder names of Mark

Brandes and Rachel Blocker was passed at a Kwik Star for $42.44. Rachel

Blocker’s name appeared to be signed.         The check was later sent back for

nonpayment.

        Brandes shared a joint checking account with Blocker from January 2019

to approximately May 2020. Blocker testified that she did not keep any of the

checks from the account afterwards. From approximately May 2020 to January

2021, Lynn Locke served as Brandes’s power of attorney. In August 2020, Locke

learned that Brandes’s account had a negative balance due to a check to Kwik

Star purportedly written by Blocker. Locke reported the incident to local police,

who ascertained the store location and obtained surveillance video for the date of

the transaction. Brandes identified Prior from the surveillance imaging.

        On October 29, 2020, the State charged Prior by trial information with one

count of forgery. On April 15, 2021, Prior waived her right to a speedy trial. Four

days later, she revoked the waiver and reasserted her right to be tried “within ninety

days.” On July 19, Prior filed a motion to dismiss, alleging she was not tried within

ninety days and was therefore entitled to dismissal of the charge. A three-day jury

trial commenced on July 20. The jury convicted Prior of forgery. The district court
                                             3


sentenced Prior to a five-year term of incarceration, suspended the sentence, and

placed her on probation for two to five years. Prior filed a timely appeal.

   II.       Review.

          “We review a district court’s application of the procedural rules governing

speedy trial for correction of errors at law.” State v. McNeal, 897 N.W.2d 697, 703

(Iowa 2017). “Statutes and rules implementing the right to a speedy trial receive

‘a liberal construction, designed to effectuate [their] purpose’ of protecting citizens’

liberty.” Id. (alteration in original) (citations omitted).

          We review a challenge to the sufficiency of the evidence for the correction

of errors at law. State v. Huser, 894 N.W.2d 472, 490 (Iowa 2017). If substantial

evidence supports the jury’s verdict, we will uphold it. State v. Sanford, 814

N.W.2d 611, 615 (Iowa 2012). “Evidence is considered substantial if, when viewed

in the light most favorable to the State, it can convince a rational jury that the

defendant is guilty beyond a reasonable doubt.”               Id.   “Evidence raising only

‘suspicion, speculation, or conjecture is not substantial.’” Huser, 894 N.W.2d at

490 (citation omitted). However, direct and circumstantial evidence are equally

probative. Iowa R. App. P. 6.904(3)(p); see also State v. Liggins, 524 N.W.2d 181,

186 (Iowa 1994) (“Circumstantial evidence is not inferior evidence; both direct and

circumstantial evidence are equally probative.”).

   III.      Discussion.

          Prior argues the forgery charge should have been dismissed because trial

commenced ninety-one days after she reasserted her right to a speedy trial. Iowa

Rule of Criminal Procedure 2.33(2)(b) provides that defendants must be brought

to trial within ninety days after indictment. If that deadline passes, the indictment
                                            4


must be dismissed unless good cause is shown. Iowa R. Crim. P. 2.33(2)(b). The

State points to the Iowa Supreme Court order of November 10, 2020, regarding

provisions for COVID-19, which extended the speedy trial deadline:

       For any case in which an indictment or information has been or is
       filed prior to February 1, 2021, and the defendant is not in custody,
       the ninety-day deadline in rule 2.33(2)(b) and rule 2.33(2)(c) shall be
       expanded to 180 days, and shall be restarted with February 1, 2021
       as Day 1.

Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions for

Coronavirus/COVID-19 Impact on Court Services ¶ 3 (Nov. 10, 2020),

available at https://www.iowacourts.gov/collections/583/files/1243/embedDocume

nt/. When Prior waived and then re-demanded speedy trial in April 2021, she did

not jump around the February cutoff or the expanded 180-day window. Prior was

not in custody, and her trial information was filed prior to February 1, 2021. Under

these circumstances, the 180-day deadline set forth in the supervisory order

applied. Her trial in July fell well within this deadline. Accordingly, we find no error

at law in the district court’s ruling and affirm on this issue.

       As for the sufficiency of the evidence, Prior highlights issues with identity,

motive, and a lack of nexus between the surveillance video and check written.

Concerning identity, Prior contends that other individuals were in Brandes’s home

when he was not there and could have possibly taken the check in question.

Brandes testified that Prior was an acquaintance who had been to his house

several times between June and August 2020, including times when he was not

present. He stated that he was in the hospital on the date of the transaction and

could not have written the check. Locke and Blocker each testified that they did

not write the check or otherwise authorize the transaction. Prior called Brandes
                                           5


and asked him not to press charges against her. Prior also points out the fact that

the video shows a person signing the alleged check with their left hand and her

being left-handed does not equate to guilt. Her points are valid, but the possibility

of other suspects does not preclude the jury from making a reasonable inference

about her identity as the perpetrator.         Moreover, Brandes testified that he

recognized Prior in a video, but the investigating officer testified that he only shared

some still photographs from the video and did not show anyone the surveillance

video. Prior contends the photograph presented as exhibit B is too unclear to

accurately identify the individual depicted. Despite the incongruency about how

the evidence was viewed, Brandes identified Prior from evidence obtained from

the Kwik Star surveillance camera.

       Prior furthermore emphasizes the lack of motive given there were no

relational issues between Brandes and herself at the time of the check’s passing.

Although motive is one factor the jury may consider, it is not an element of the

charged crime. A lack of evidence thereof does not preclude the jury from making

a reasonable inference that Prior passed the check.            Prior also argues the

surveillance video lacks a connection to the check in question because the store

number was partially blurred out on the back of the check and there is no evidence

as to what time of day the check was written. The investigating officer testified that

he figured out which store the check was passed at despite the blurred number

and went there to request video. There was no further testimony or inquiry made

as to how the store was determined or the video procured. The video depicts an

exchange where a check is written for the exact amount of the check in question.
                                          6


       The jury was free to disbelieve Prior’s contentions regarding identity,

motive, and nexus. See State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014)

(noting the fact finder is “free to reject certain evidence, and credit other evidence”

(citation omitted)). As a threshold matter, however, there is sufficient evidence

upon which rational fact finders could find Prior guilty beyond a reasonable doubt.

Therefore, we affirm her conviction.

       AFFIRMED.